Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant provided JP2011163205 to Yoshimura in view of US Patent 5,836,753 to Takei et al (Takei).
In Reference to Claim 1


    PNG
    media_image1.png
    605
    711
    media_image1.png
    Greyscale

Yoshimura does not teach both seal 21 and 23 are lip seal.

It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Yoshimura to incorporate teachings from Takei.  Doing so, would result in the compressed air being supplied to the space between two lip seals, two lip seals are between the rotating shaft and the housing.  Both inventions of Yoshimura and Takei applying double seals between the rotational shaft and housing, and Takei teaches applying two lip seal for high speed and high pressure application.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshimura and Takei as applied to claim 3 above, and further in view of US Patent 3,975,123 to Schibbye.
In Reference to Claims 3 and 4
Yoshimura discloses the lip seal assembly including a breather.
The combination of Yoshimura and Takei as applied to Claim 1 does not teach a high pressure air.
Schibbye teaches an air supply line for supplying high-pressure air (Col. 3, Line 48, compressed air) to the breather, wherein an orifice is provided in the air supply line.
the air supply line is connected to an air oil separator tank (Fig. 1, 25) to receive high pressure air from which oil has been removed.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Yoshimura and Takei as applied to Claim 1 to incorporate teachings from Schibbye.  Doing so would result in a compressed air supply line used to supply the compressed air to the seal chamber of Yoshimura, since Schibbye teaches a method of avoid leakage of unfiltered air into the compressor. (Col. 1, Line 10-20)
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Page 4, filed 2/15/22, with respect to the rejection(s) of claim 1 under USC 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshimura in view of Takei.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746